
	

116 S2069 IS: Burma Political Prisoners Assistance Act
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2069
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2019
			Mr. Markey (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To assist prisoners of conscience in Burma, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Burma Political Prisoners Assistance Act.
 2.FindingsCongress makes the following findings: (1)The United States has been a longstanding friend and partner of the people of Burma, and has sought to promote their democratic aspirations.
 (2)Despite a campaign pledge that Aung San Suu Kyi and the National League for Democracy (NLD) would not arrest anyone as political prisoners, they have failed to fulfill this promise since they took control of Burma’s Union Parliament and the government’s executive branch in April 2016.
 (3)As of March 1, 2019, there were 354 political prisoners in Burma, 43 of them serving sentences, 86 awaiting trial inside prison, and 225 awaiting trial outside prison according to the Assistance Association for Political Prisoners in Burma.
 (4)During its 3 years in power, the NLD government has provided pardons for Burma’s political prisoners on three occasions. State Counsellor Aung San Suu Kyi took steps to secure the release of nearly 235 political prisoners. On May 23, 2017, former President Htin Kyaw granted pardons to 259 prisoners, including 89 political prisoners. On April 17, 2018, current President Win Myint pardoned 8,541 prisoners, including 36 political prisoners.
 (5)The Burmese security forces have historically and recently used a range of repressive laws to arrest and prosecute political prisoners and prisoners of conscience. These laws include provisions of the Penal Code, the Peaceful Assembly and Peaceful Procession Act, the 1908 Unlawful Associations Act, the 2013 Telecommunications Act, and the 1923 Official Secrets Act.
 (6)On January 5, 2015, then-President Thein Sein announced the reconstitution of the Scrutinizing Committee into the Prisoners of Conscience Affairs Committee, which was to comprise 28 members and which would promptly [carry] out prisoners of conscience affairs at the grassroots level. However, it appears that the Committee never even met and no information has been made publicly available regarding its mandate, procedures, or activities. The lack of information and action appears to justify concerns that the Committee had been reconstituted merely to deflect growing national and international criticism, rather than to resolve the issue of remaining political prisoners.
 (7)On December 12, 2017, Wa Lone and Kyaw Soe Oo, two Reuters reporters covering the crisis in Rakhine State, were entrapped, arrested, and charged with violating the Official Secrets Act, continuing a trend of restricting media and free speech and attempting to thwart coverage of the events in Rakhine State.
 (8)On September 3, 2018, Wa Lone and Kyaw Soe Oo were convicted and sentenced to seven years in prison. After 18 months in prison, they were released from prison. On May 28, 2018, Wa Lone and Kyaw Soe Oo personally received the Pulitzer Prize that was awarded to them while they were imprisoned.
 (9)According to Burma free-speech organization Athan, 44 journalists and 142 activists have faced trial since 2016, charged with repressive laws used to stifle dissent at the same time restrictions on activist groups are being tightened. In the first three months of 2019, three Kachin activists were each sentenced to six months in prison in connection with peaceful anti-war protests, a protester against the Myitsone dam (a controversial Chinese backed-hydropower project) was charged for peaceful demonstrations, and police used excessive force to crackdown on peaceful protesters in Kayah State, with some of the demonstrators charged under vaguely worded, repressive laws. One of the activists, Nang Pu, was released on April 1, 2019, on health grounds.
 (10)On August 18, 2017, Aung Ko Htwe was arrested because he gave a media interview in which he described his experience as a child soldier, including how the military abducted and forcibly recruited him when he was 13 years old. He was charged under section 505(b) of Burma’s Penal Code. He was subsequently sentenced to two years and six months in prison.
 3.DefinitionsIn this Act: (1)Prisoner of conscienceThe term prisoner of conscience means any person who—
 (A)is imprisoned or otherwise physically restricted solely for the peaceful exercise of his or her human rights; and
 (B)has not used violence or advocated violence or hatred.
 (2)Political prisonerThe term political prisoner applies to a person who has been detained or imprisoned on politically motivated grounds. Political prisoners may have used or advocated violence or hatred, or in some cases they may have committed some minor offense, which is a pretext for a politically motivated imprisonment.
 4.Statement of policyIt is the policy of the United States— (1)to support Burma’s democratic transition to a democratic, peaceful, and prosperous state;
 (2)that prisoners of conscience and political prisoners in Burma should be unconditionally and immediately released and all charges or other proceedings against them should be abandoned;
 (3)to use all diplomatic tools to ensure that all prisoners of conscience and political prisoners in Burma are released; and
 (4)to support and pressure the Government of Burma in the repeal and amendment of all laws that violate the rights to freedom of expression, peaceful assembly, and association to ensure the laws described in section 2(5) comply with international human rights standards.
			5.Political prisoners assistance
 The Secretary of State shall provide assistance to civil society organizations in Burma that work to secure the release of prisoners of conscience and political prisoners in Burma, and to current and former prisoners of conscience and political prisoners in Burma. Assistance shall include the following activities:
 (1)Support for the documentation of human rights violations with respect to prisoners of conscience and politically motivated prisoners.
 (2)Support for advocacy in Burma to raise awareness of issues relating to prisoners of conscience and political prisoners.
 (3)Support for efforts to repeal or amend laws that are used to imprison individuals as either prisoners of conscience or political prisoners.
 (4)Support, including travel costs, and legal fees, for families of prisoners of conscience and political prisoners.
 (5)Support for health, including mental health, and post-incarceration assistance in gaining access to education and employment opportunities or other forms of reparation to enable former prisoners of conscience and political prisoners to resume a normal life.
 (6)The delegation of specific United States mission staff who will observe trials in politically motivated cases.
 6.Sense of Congress on child soldiersIt is the sense of Congress that— (1)former child soldier Aung Ko Htwe should be immediately and unconditionally released; and
 (2)no one should be in jail for freely expressing themselves nor for speaking against the military’s atrocious use of child soldiers in any arena.
 7.Sense of Congress on peaceful assemblyIt is the sense of Congress that— (1)the Government of Burma must immediately drop defamation charges against Lum Zawng and Zau Jet, two Kachin activists who led a peaceful rally in Mytkyina, the capital of Kachin State, whose crime is peacefully calling for humanitarian access to thousands of displaced civilians and for an end to the armed conflicts in northern Burma; and
 (2)the prosecution of these activists is an attempt by the Burmese authorities to intimidate, harass, and silence community leaders and human rights defenders who speak out about military abuses and the impact of civilian populations.
 8.Sense of Congress on press freedomIt is the sense of Congress that— (1)the Government of Burma must take steps to significantly improve the climate for journalists, including ending the enforcement of draconian laws that restrict the freedom of expression and releasing all journalists imprisoned for fulfilling their professional responsibilities;
 (2)press freedom is a fundamental human right and should be upheld and protected in Burma and everywhere; and
 (3)to lock up journalists harkens back to the days of military junta rule.  